DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 4, 15 and 16
Cancelled: Claim 3 and 12  
Added: None 
Therefore Claims 1 – 10 and 13 – 16 are now pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 10 and 13 – 16 have been considered but are not persuasive.
Applicant argues: The Applicant respectfully submits that independent claim 1 has been amended to incorporate features similar to that of dependent claim 3. The Applicant respectfully submits that the combination of Suzuki, Yamano, and Lin has not been shown to teach, suggest, or render obvious at least, for example, the features of "acquire a spatial state of an object based on an image projected on a projection plan, wherein the projection plan is different from the object ... change a display state of display information based on the posture of the object and the position of the object in the depth direction with respect to the projection plane," as recited in amended independent claim 1.
Examiner respectfully disagrees with the applicant in that Suzuki discloses the claimed feature in FIG 1, in which acquire a spatial state of an object (projection unit) based on an image (image that is projected from the projector) projected on a projection plan (Paragraph [0044 – 0047] – projection plan is the hand); and the projection plane (hand) is different from the object (projector); and the spatial state of the object (projector) includes a posture of the object (Paragraph [0039, 0055 & 0057]); Suzuki fails to disclose the claimed limitation, however Yamano was brought in to cure the deficiencies of Suzuki. Yamano discloses change a display state (FIG 6, orientation – portrait or landscape) of display information (Abc123) based on the posture of the object (FIGS 5 - 6, posture detection unit; Paragraph [0067] – the position of the hand is moved therefore the display is moved as well), and the position of the object (display) in the depth direction with respect to the projection plane (Paragraph [0067] – the user can project the image on the table instead of the hand which would give a depth direction on the z axis and with the rotation of the watch projected on the table would also change the orientation of the display).
Since applicant’s arguments were not persuasive, please see rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 and 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki US Publication 2015/0110347 A1 in view of Yamano et al., US Publication 2015/0213580 A1 in further view of Lin et al., US Publication 2014/0177909 A1.

With regards to Claims 1, 15 and 16, Suzuki discloses: A display processing apparatus & method & a program for causing a computer to function (Title and Abstract – image processing device; Paragraph [0031]), comprising: 
a central processing unit (CPU) configured (FIG 13, 101; Paragraph [0082]) to:
acquire a spatial state of an object (projection unit) based on an image projected on a projection plan (Paragraph [0044 – 0047] – projection plan is the hand); and 
the projection plane (hand) is different from the object (projector); and
the spatial state of the object (projector) includes a posture of the object (Paragraph [0039, 0055 & 0057]); 
and a position of the object (projector) in a depth direction with respect to the projection plane (FIG 1, shows this feature)

wherein the display state of the display information is changed before projection of the display information on the object, and 
control the projection of the display information, in the changed display state, on the object.
Yamano discloses: change a display state (FIG 6, orientation – portrait or landscape) of display information (Abc123) based on the posture of the object (FIGS 5 - 6, posture detection unit; Paragraph [0067]), and the position of the object (display) in the depth direction with respect to the projection plane (Paragraph [0067]);
the changed display state (portrait or landscape) of the display information (Abc123) corresponds to the posture of the object (Paragraph [0067]);
control the projection of the display information, in the changed display state, on the object (FIGS 6 & 8; Paragraph [0067]).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of change a display state of display information based on the posture of the object, wherein the display state of the display information is changed before projection of the display information on the object, and the changed display state of the display information corresponds to the posture of the object; control the projection of the display information, in the changed display state, on the object in Suzuki’s invention as taught by Yamano’s invention.

Lin discloses: wherein the display state of the display information (FIG 6B, 123) is changed before projection of the display information on the object (Paragraph [0046] – adjusting the dimension of the interactive pattern), and the changed display state of the display information corresponds to the posture of the object (Paragraph [0046]); control the projection of the display information (FIGS 5 and 6A – 6B; Paragraph [0046 - 0052]).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the display state of the display information is changed before projection of the display information on the object, and the changed display state of the display information corresponds to the posture of the object, control the projection of the display information in Suzuki’s invention as taught by Lin’s invention.
The motivation for doing this would have been in order to lower the possibility of bacteria infection caused by human contact (Lin’s invention Paragraph [0053]).

With regards to Claim 2, Lin discloses: wherein the CPU (FIG 13, 101) 
control the projection of the display information in a projection area (Paragraph [0046 – 0048]); and
acquire the spatial state of the object (hand) within the projection area (projection location; Paragraph [0047]; see also FIG 5, S507 – S521).  

With regards to Claim 3, Lin discloses: wherein the CPU (FIG 13, 101) is further configured to acquire, as the spatial state of the object (hand), a position of the object (hand) in a depth direction (Suzuki also states this in Paragraph [0052 – 0053]) with respect to a projection plane (FIG 5 and Paragraph [0048 – 0050]).  

With regards to Claim 4, Lin discloses: wherein the CPU (FIG 13, 101) is further configured to acquire, as the spatial state of the object (hand), a position of the object (hand) in a direction along a projection plane (FIG 5 and Paragraph [0048 – 0049]).  

With regards to Claim 5, Lin discloses: wherein the CPU (FIG 13, 101) is further configured to detect a spatial position of the object (Paragraph [0029 – 0030]).  

With regards to Claim 6, Lin discloses: wherein the CPU (FIG 13, 101) is further configured configured to track a position of the object (Paragraph [0052]).  

With regards to Claim 7, Suzuki discloses: wherein the CPU (FIG 13, 101) is further configured configured to estimate the posture of the object (Paragraph [0039]).  

With regards to Claim 8, Lin discloses: wherein the CPU (FIG 13, 101) is further configured to recognize a gesture (tap, drag, etc.) of the object (Paragraph [0032 & 0051] – gesture interaction with hand); and 
change the display state of the display information based on the gesture (FIG 5, S507 – S521; Paragraph [0050 – 0051]).  

With regards to Claim 9, Lin discloses: the object is a hand of a user (FIG 6C & Paragraph [0048 – 0049]); and 
the gesture includes at least one of an operation of clenching the hand, an operation of unclenching the hand, operation of turning over a palm of the user, an operation of tapping the display information (Paragraph [0050 – 0051] – tap to select), an operation of dragging the display information (Paragraph [0050 – 0051] – drag the pattern to other location), an operation of touching a projection area with the hand (Paragraph [0050 – 0051] – tap to select), an operation of lowering the hand toward the projection area, operation of moving the hand out of the projection area, or an operation of waving the hand.  

With regards to Claim 10, Lin discloses: wherein CPU (FIG 13, 101) is further configured to change, based on the spatial state of the object (hand), the display state of the display information such that the display information is unrecognizable (Paragraph [0043] - the closer the user's hand to the image capturing unit 220, the smaller the depth value; the farther the user hand away from the image capturing unit 220, the larger the depth value).  

With regards to Claim 13, Lin discloses: wherein the CPU (FIG 13, 101) is further configured to control the projection of the display information on a specific projection plane (Paragraph [0050 – 0051]).  

With regards to Claim 14, Lin discloses: wherein the object is holdable with a hand of a user (Paragraph [0032] – pen, stick, etc.).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki US Publication 2015/0110347 A1 in view of Yamano et al., US Publication 2015/0213580 A1 in further view of Lin et al., US Publication 2014/0177909 A1 in further view of Worley, III et al., US Patent 10,198,080 B1.

With regards to Claim 11, Suzuki fails to disclose: the display information is displayable in a reversible form, and 
Docket No. (SP369705WO00) PNYZ-19103-PCT28the CPU is further configured to change, based on the spatial state of the object, the display state of the display information by reversal of the display information to one of a front side or a back side corresponding to the display information.
Worley discloses: the display information is displayable in a reversible form (Column 11, lines 1 – 9; teaches that images are right to left); and 
Docket No. (SP369705WO00) PNYZ-19103-PCT28the CPU is further configured to change, based on the spatial state of the object, the display state of the display information by reversal of the display information to one of a front side or a back side corresponding to the display information (Column 11, lines 1 – 9; teaches that images are flipped to the desired orientation left to right).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of the display information is displayable in a reversible form, and Docket No. (SP369705WO00) PNYZ-19103-PCT28the CPU is further configured to change, based on the spatial state of the object, the display state of the display 
The motivation for doing this would have been in order to provide a rich interaction experience to the user (Column 2, lines 20 – 22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625